Spofford, J.
A re-hearing is asked upon the question of prescription, as to the reconven tional demand.
That demand is not founded upon the promissory notes directly. It is a demand for reimbursement for moneys paid by the plaintiff as surety for the defendant. The suretyship is on negotiable paper, it is true; but it has, been held, that the prescription applicable to a demand by the holder upon the notes themselves is not applicable to the demand of the surety for reimbursement against his principal. This is a personal action which is barred only by ten years. C. C., 3508; Toledano v. Gardiner, 2 An. 779; Succession of Guillaume, ib., 636.
Re-hearing1 refused.